Citation Nr: 0945332	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-35 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1965 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  As is discussed in more detail 
below, the medical evidence of record indicates that the 
Veteran has been diagnosed with various mental conditions.  
Although not claimed by the Veteran, the Board is expanding 
his original claim to include all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, to include PTSD.  The 
Veteran's entrance examination from June 1965 noted no 
psychiatric abnormalities.  However, service treatment 
records indicate the Veteran received psychological treatment 
and/or testing during service in December 1965.  

Post-service treatment records indicate varying psychological 
diagnoses, such as generalized anxiety disorder, dysthymia, 
and PTSD.  As the record contains numerous diagnoses of 
various mental conditions and an opinion has not yet been 
obtained regarding whether those diagnoses are as likely as 
not related to the Veteran's active service, the Board finds 
that a remand for an additional examination is necessary.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated treatment 
records.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file must be made available reviewed by 
the examiner and the examination report 
should note that the claims file was 
reviewed, including service treatment 
records.  

The examiner should specifically offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any 
psychiatric disorder currently 
demonstrated is related to the 
Veteran's military service, to any 
psychiatric disorder diagnosed during 
service, developed within one year of 
his discharge from service in October 
1971, or was aggravated by service.  In 
doing so, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  The 
examiner must provide the rationale for 
the opinions provided in a legible 
report.  The Veteran's stressor has 
been conceded and should be discussed 
in the opinion.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

